DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending for examination.  Claims 11-13 are new.
This Office action is FINAL.


Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
Claim 1: Change from “comparing in a computer-based model a plurality of features corresponding to the” to “comparing in [[a]] the computer-based model a plurality of features corresponding to the” (page 2).
Claim 1: Change from “retrieving by the computer-based model a root cause for the at least one prior anomalous pattern from the database; and” to “retrieving by the computer-based model a root cause for the at least one of the plurality of prior anomalous patterns from the database; and” (page 2).
Claim 3: Change from “determining by the computer-based model a likelihood that the plurality of features of the” to “determining by the computer-based model a likelihood that the plurality of features [[of]] corresponding to the” (page 2).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the first plurality of features" in page 2.  There is insufficient antecedent basis for this limitation in the claim.

Because Claims 2-6 depend upon Claim 1, Claims 2-6 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

The term “substantially similar” in Claim 11 is a relative term which renders the claim indefinite. The term “substantially similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The specification only lists the word “similar” which, as asserted by the Examiner, also is indefinite because one skilled in the art cannot determine similarity relative to some definite measure.  Additionally, since the specification is silent with regards to the term “substantially similar,” one skilled in the art cannot determine substantial similarity relative to some definite measure.

Because Claims 12 and 13 depend upon Claim 11, Claims 12 and 13 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Step 1: Is/are the claim(s) to a process, machine, manufacture, or composition of matter?
	Yes.

	Step 2A, Prong I: Is/are the claim(s) directed to a law of nature, a natural phenomenon, or an abstract idea?
	Yes: (an) abstract idea(s).
	
Claim 1 recites:
receiving a plurality of traces from a plurality of semiconductor equipment sensors during a plurality of steps in a semiconductor process;
detecting by a computer-based model a first anomalous pattern in the plurality of current traces;
comparing in a computer-based model a plurality of features corresponding to the first anomalous pattern with a plurality of features associated with a corresponding plurality of prior anomalous patterns and stored in a database of past trace data;
determining by the computer-based model that the first plurality of features of the first anomalous pattern matches a second plurality of features of at least one of the plurality of prior anomalous patterns;
retrieving by the computer-based model a root cause for the at least one prior anomalous pattern from the database; and
taking an action to correct the root cause in the semiconductor process.
	The ‘receiving’ limitation of # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “receiving” in the context of this claim encompasses a person merely gathering data, e.g., the data printed out on paper or the data stored in a generic storage device of a generic computer.
	The ‘detecting’ limitation of # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “detecting” in the context of this claim encompasses the person merely making note of an abnormality in the data using a generic function of the generic computer.
	The ‘comparing’ limitation of # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “comparing” in the context of this claim encompasses the person merely performing a comparison of data using a generic function of the generic computer.
	The ‘determining’ limitation of # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses the person merely thinking about, and then analyzing, data using a generic function of the generic computer.
	The ‘retrieving’ limitation of # 5 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “retrieving” in the context of this claim encompasses the person merely gathering data using a generic function of the generic computer.
	The ‘taking action’ limitation of # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “taking action” in the context of this claim encompasses the person merely performing an insignificant extra-solution activity, e.g. displaying / notifying.

	Claim 2 recites:
retrieving by the computer-based model a corrective action for the root cause from the database.
	The ‘retrieving’ limitation of # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “retrieving” in the context of this claim encompasses the person merely gathering data using a generic function of the generic computer.

	Claim 3 recites:
	wherein the determining step further comprises:
determining by the computer-based model a likelihood that the plurality of features of the first anomalous pattern match features of the at least one of the plurality of prior anomalous patterns; and
retrieving the root cause if the likelihood exceeds a threshold.
	The ‘determining’ limitation of # 8 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses the person merely thinking about, and then analyzing, data using a generic function of the generic computer.
	The ‘retrieving’ limitation of # 9 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “retrieving” in the context of this claim encompasses the person merely gathering data, e.g., data printed out on paper or the data stored in a generic storage device of a generic computer.

	Claim 4 recites:
	wherein the step of retrieving a root cause further comprises:
retrieving a corrective action for the root cause from the database.
	The ‘retrieving’ limitation of # 10 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “retrieving” in the context of this claim encompasses the person merely gathering data, e.g., data printed out on paper or the data stored in a generic storage device of a generic computer.

	Claim 5 recites:
	the comparing step further comprising:
defining by the computer-based model a window containing a portion of the plurality of current traces including the first anomalous pattern;
calculating by the computer-based model statistics on the portion of the current trace data in the window; and
based on the calculated statistics, identifying by the computer-based model the first anomalous pattern in at least a first one of the plurality of prior anomalous patterns.
	The ‘defining’ limitation of # 11 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “defining” in the context of this claim encompasses the person merely thinking about, and then analyzing, data using a generic function of the generic computer.
	The ‘calculating’ limitation of # 12 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “calculating” in the context of this claim encompasses the person merely performing a calculation using a generic function of the generic computer.
	The ‘identifying’ limitation of # 13 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “identifying” in the context of this claim encompasses the person merely thinking about, and then analyzing, data using a generic function of the generic computer.

	Claim 6 recites:
	the determining step further comprising:
obtaining by the computer-based model location information for a first of the plurality of current traces having the first anomalous pattern;
saving the calculated statistics and the location information as key features corresponding to the first anomalous pattern; and
providing the key features as inputs to the computer-based model configured as a predictive model to compare the first anomalous pattern with the plurality of prior anomalous patterns.
	The ‘obtaining’ limitation of # 14 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “obtaining” in the context of this claim encompasses the person merely gathering data, e.g. the data stored in a generic storage device of a generic computer.
	The ‘saving’ limitation of # 15 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “saving” in the context of this claim encompasses the person merely writing data down on paper or storing the data in a generic storage device of a generic computer.
	The ‘providing’ limitation of # 16 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “providing” in the context of this claim encompasses the person merely writing data down on paper or storing the data in a generic storage device of a generic computer.

	Step 2A, Prong II: Do/does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	No.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recite the following additional elements:
a computer-based model (per Claims 1-3, 5, and 6), and
a plurality of semiconductor equipment sensors (per Claim 1).
	The additional elements are recited at a high-level of generality (i.e., as generic components performing [a] generic computer function[s]) such that they amount to no more than components comprising mere instructions to apply the exception.  Accordingly, the additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).

	Step 2B: Do/does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	No.

	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the aforementioned additional elements amount to no more than components comprising mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	Additionally, with regards to MPEP 2106.05(d)(II), the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

	For at least the reasoning provided above, Claims 1-6 are patent ineligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent No. US 9,952,921 B2), hereinafter “Kim,” further in view of Finlay et al. (U.S. Patent Application Publication No. US 2018/0025483 A1), hereinafter “Finlay,” and further in view of Chen et al. (U.S. Patent No. US 7,676,775 B2), hereinafter “Chen.”  Finlay was cited in the IDS filed 11/23/2021.

With regards to Claim 1, Kim teaches:
a method, comprising:
receiving a plurality of traces from “a monitored object;” (col. 5, lines 42-48; Fig. 1; and col. 6, lines 9-22; regarding, e.g., periodically-collected time-series data for different components of a monitored object.)
detecting by a computer-based model (Fig. 1; Fig. 2; col. 7, lines 7-67; and col. 8, lines 1 and 2; regarding, e.g., determining, via an abnormality detecting and predicting system of Fig. 1 [computer-based model] that an abnormality occurred in the monitored object.) a first anomalous pattern in the plurality of current traces (Fig. 2; col. 7, lines 7-67; and col. 8, lines 1 and 2; regarding, e.g., determining that an abnormality occurred in the monitored object when status information [first anomalous pattern] matches one of the abnormality-detection reference patterns.);
comparing in a computer-based model a plurality of features (Fig. 2; col. 7, lines 7-67; and col. 8, lines 1 and 2; regarding, e.g., instance location[s] of [an] anomalous data point[s] within a detecting time interval; and cosine similarity or Euclidian distance similarity statistics.) corresponding to the first anomalous pattern (Fig. 2; col. 7, lines 7-67; and col. 8, lines 1 and 2.) with a plurality of features associated with a corresponding plurality of prior anomalous patterns (Fig. 2; col. 7, lines 7-67; and col. 8, lines 1 and 2.) and stored in a database of past trace data (Fig. 1; col. 5, lines 55-61; Fig. 2; col. 7, lines 7-67; and col. 8, lines 1 and 2.);
determining by the computer-based model that the first plurality of features of the first anomalous pattern matches a second plurality of features of at least one of the plurality of prior anomalous patterns (Fig. 2; col. 7, lines 7-67; and col. 8, lines 1 and 2.).
Kim does not explicitly teach:
from a plurality of semiconductor equipment sensors during a plurality of steps in a semiconductor process.
However, Finlay teaches:
from a plurality of semiconductor equipment sensors during a plurality of steps in a semiconductor process (Fig. 2 and ¶ 0017-0019).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Kim with collecting a data set from sensors of semiconductor process steps as taught by Finlay because a simple substitution of one known element (a monitored object – Kim: Fig. 1 and Kim: col. 6, lines 9-14) for another (a data set from sensors of semiconductor process steps) can be performed to obtain predictable results (providing a known source means for data collection purposes).
Kim in view of Finlay does not explicitly teach:
retrieving by the computer-based model a root cause for the at least one prior anomalous pattern from the database; and
taking an action to correct the root cause in the semiconductor process.
However, Chen teaches:
retrieving by the computer-based model a root cause for the matched prior anomalous pattern from the database (Fig. 1; col. 3, lines 63-67; and col. 4, lines 1-12.); and
taking an action to correct the root cause in the semiconductor process (col. 1, lines 18-23.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Kim in view of Finlay with applying a retrieved root cause and a corresponding corrective action as taught by Chen because determining a root cause and applying a corrective action may prevent an anomaly from proliferating through a process, thereby reducing processing time and resources needed to overcome the anomaly within the proliferated process (Kim: col. 8, lines 3-18).

With regards to Claim 3, Kim in view of Finlay, further in view of Chen, teaches the method of Claim 1 as referenced above.  Kim in view of Finlay, further in view of Chen, further teaches:
wherein the determining step further comprises:
determining a likelihood that the feature of the first anomalous pattern match at least one of the plurality of prior anomalous patterns (Kim: Fig. 2; Kim: col. 7, lines 7-67; and Kim: col. 8, lines 1 and 2.); and
retrieving the root cause (Chen: Fig. 1; Chen: col. 3, lines 63-67; and Chen: col. 4, lines 1-12.) if the likelihood exceeds a threshold (Kim: Fig. 2; Kim: col. 7, lines 7-67; and Kim: col. 8, lines 1 and 2.).

With regards to Claim 5, Kim in view of Finlay, further in view of Chen, teaches the method of Claim 1 as referenced above.  Kim in view of Finlay, further in view of Chen, further teaches:
the comparing step further comprising:
defining a window containing a portion of the plurality of current traces including the first anomalous pattern (Kim: Fig. 2; Kim: col. 7, lines 7-67; and Kim: col. 8, lines 1 and 2.);
calculating statistics on the portion of the current trace data in the window (Kim: Fig. 2; Kim: col. 7, lines 7-67; and Kim: col. 8, lines 1 and 2.); and
based on the calculated statistics, identifying the first anomalous pattern in at least a first one of the plurality of prior anomalous patterns (Kim: Fig. 2; Kim: col. 7, lines 7-67; and Kim: col. 8, lines 1 and 2.).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, further in view of Finlay, further in view of Chen, and further in view of Patra et al. (U.S. Patent No. US 10,275,303 B2), hereinafter “Patra.”

With regards to Claim 2, Kim in view of Finlay, further in view of Chen, teaches the method of Claim 1 as referenced above.  Kim in view of Finlay, further in view of Chen, does not explicitly teach:
retrieving by the computer-based model a corrective action for the root cause from the database in accordance with the method of Claim 1.
However, Patra teaches:
retrieving by the computer-based model a corrective action for the root cause from the database (col. 9, lines 9-25; Fig. 4; col. 13, lines 3-22; and col. 9, lines 50-62.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Kim in view of Finlay, further in view of Chen with retrieving a corrective action corresponding to a root cause as taught by Patra because combining prior art elements (using a database to store past-case status data, and using a database to store corrective action data) according to known methods can be performed to yield predictable results (providing known database means for storing data).

With regards to Claim 4, Kim in view of Finlay, further in view of Chen, teaches the method of Claim 3 as referenced above.  Kim in view of Finlay, further in view of Chen, does not explicitly teach:
wherein the step of retrieving a root cause further comprises:
retrieving a corrective action for the root cause from the database in accordance with the method of Claim 3.
However, Patra teaches:
wherein the step of retrieving a root cause further comprises:
retrieving a corrective action for the root cause from the database (col. 9, lines 9-25; Fig. 4; col. 13, lines 3-22; and col. 9, lines 50-62.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Kim in view of Finlay, further in view of Chen with retrieving a corrective action corresponding to a root cause as taught by Patra because combining prior art elements (using a database to store past-case status data, and using a database to store corrective action data) according to known methods can be performed to yield predictable results (providing known database means for storing data).


Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 7-10 are allowed.

Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 7 and 11 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 7: “…storing in memory the calculated statistics and the associated location of the first anomaly as a plurality of key features associated with the first anomaly; searching through a database of past trace data by providing the plurality of key features of the first anomaly as inputs to the machine learning model configured to find past trace data having the plurality of key features;…”
Claim 11: “…calculating, by the processor using multivariate analysis, key features from the first set of traces located within the window;…determining, by the processor using multivariate analysis of key features, a likelihood that the associated anomalous pattern of the at least one set of past trace data is the same as the first anomalous pattern;…”


Response to Arguments
Applicant's arguments filed 09/14/2022, with regards to 35 U.S.C. 101 and 35 U.S.C. 103, have been fully considered, but they are not persuasive.

For 35 U.S.C. 101, the Remarks argue that:
For example, claim 1 requires "taking an action to correct the root cause in the semiconductor process."  Applicant submits that taking action to correct the root cause is a practical application as the penultimate result of the method steps.  Semiconductor process correction is the objective application of the method and is explicitly recited.  Independent Claim 7 includes the same practical action step as the objective application of the method.  For this reason alone, applicant submits that the claims define patentable subject matter under § 101.
Further, the preamble has been amended to recite that the method is performed by a computer-based modeling method.  The Examiner asserts that each of the claimed elements covers "performance of the limitation in the mind" such as a person gathering data, comparing the data, analyzing data, etc. (See Office Action, at pp. 5-7)  However, as noted in the Background section of the specification, "the focus is on monitoring as many as several thousand equipment sensors installed in process equipment as a means to quickly identify and correct process instability." (See Specification, at 1 0003)  A human person is simply not adequately equipped to quickly review and evaluate thousands of instances of time-series sensor data from an anomalous pattern, then compare with prior patterns to find the same features and identify and retrieve the root cause for that prior anomalous pattern, then make the correction indicated in the process equipment.

	However, the Examiner respectfully disagrees.

	With regards to # 1 above, “taking an action” is not specially defined within the specification.  As such, taking an action to correct the root cause could be, e.g., a notification step.  Notifying an engineer of a problem could be an action taken to correct the root cause, but notifying itself is an insignificant extra-solution activity.  The claims do not recite that the problem/failure of the claimed semiconductor process is fixed, for example, in response to a root cause being corrected.

	With regards to # 2 above, "…several thousand equipment sensors installed in process equipment…" must be imported into the claimed invention.  Under BRI, “a plurality” is two or more, as claimed.  The Examiner respectfully asserts that receiving and performing modeling and analysis on two data points is synonymous with a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).

	For 35 U.S.C. 103, the Remarks argue that:
The Examiner cites Finlay for that teaching and states that it would have been obvious to combine Finlay with Kim as a simple substitution to receive data from semiconductor equipment sensors rather than computer processing elements.  Applicant disagrees that this is a simple and obvious substitution.  While Kim monitors and collects time-series data from a single "monitored object" (see Kim, at column 5, lines 27-49; and Fig. 2 and discussion thereof), the present invention collects time-series data from potentially thousands of equipment sensors ("a plurality of current traces"), typical for a semiconductor process, and evaluates the collection of patterns presented by the traces, rather than collecting and evaluating a single trace from a single monitored device, like a CPU as in Kim.  Thus, while Kim contemplates a single generic "monitored object," it does not contemplate or provide a solution for collecting and evaluating "a plurality of current traces" and would not provide an adequate solution for handling and evaluating the amounts of data that come from equipment sensors in a semiconductor processing operation, even with the knowledge of Finlay.
The Examiner further acknowledges that neither Kim nor Finlay discloses retrieving a root cause for a matched prior pattern, nor taking an action to correct the root cause.  Patra is cited for that teaching.  However, Patra, similar to Kim, is focused on monitoring nodes of a computer system and not with handling the enormous amount of data that flows from semiconductor equipment sensors. Neither Kim nor Patra provide solutions for collecting and analyzing trace data from semiconductor equipment sensors, which is a far cry from monitoring and evaluating a single computer node.

	However, the Examiner respectfully disagrees.

	With regards to # 3 above, the Examiner respectfully asserts that the claimed “current traces” are not specially defined in the disclosure.  As such, and especially in light of the Specification: ¶ 0013, the Examiner asserts that it is reasonable to interpret current traces as intervals of time-series data as recited in at least Kim: col. 5, lines 42-48; Kim: Fig. 1; and Kim: col. 6, lines 9-22.  Additionally, multiple sets of time-series data are collected for various components (e.g. CPU, memory, temperature, and/or humidity), so even assuming, arguendo, that one trace must equal one set of time-series data (which is not conceded by the Examiner), Kim still teaches a plurality of current traces under BRI.

With regards to # 4 above, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With further regards to the 35 U.S.C. 103 rejections of Claims 2-5, the Remarks do not discuss any further reasons as to why Kim, Finlay, Chen, and/or Patra do not teach the limitations of these claims; therefore, Claims 2-5 remain rejected using at least the reasoning provided above in this Office action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Brcka et al. (U.S. Patent Application Publication No. US 2006/0259198 A1); teaching embodiments of an intelligent modeling method and system monitor and perform analysis of semiconductor processing equipment as well as predict future states of that equipment based on the analysis, predict failures of the semiconductor processing equipment and/or determine equipment maintenance schedules.
Fujikata et al. (U.S. Patent Application Publication No. US 2018/0294174 A1); teaching a semiconductor manufacturing apparatus including: a first device; one or more sensors; a first calculation circuit that calculates one or more feature quantities of the first device from the detected physical quantities; and a failure prediction circuit that compares the one or more feature quantities with a plurality of pieces of model data of a temporal change in one or more feature quantities until the first device fails, decides a piece of model data with the minimum difference from the calculated one or more feature quantities among the plurality of pieces of model data, calculates predicted failure time from a difference between a failure point in time and a point in time at which a difference from the calculated one or more feature quantities is the minimum in the piece of model data.


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114